PER CURIAM.
We affirm the conviction in all respects but remand to correct sentencing errors. The sentencing orders erroneously reflect that defendant pleaded guilty when, actually, he was convicted after a jury trial. We also agree with defendant that the assessment of victim costs was not orally pronounced in the open court and is stricken. See Reyes v. State, 655 So.2d 111, 112 (Fla. 2d DCA 1995) (trial court must give defendant notice of discretionary costs being imposed at sentencing in a manner sufficient for the defendant to know the legal basis for the costs imposed and an opportunity to object to the imposition of those costs).
*1010CONVICTION AFFIRMED; REMANDED TO CORRECT SENTENCING ERRORS.
WARNER, FARMER and PARIENTE, JJ., concur.